The judgment of the Supreme Court was entered,
Per Curiam.
We see no error in the judgment of the court below on the ease as stated. We think the sheriff or other person making ineffectual pursuit of a fugitive from justice, in several’ states, under a several requisition of the governor to each state, cannot compel payment of his expenses for these ineffectual efforts. The first section of the Act of 31st March 1860, provides for payment only of “ transporting any person charged with having committed any offence in this state, from another state into this state for trial.” If the act does not provide a just remuneration for expenses incurred in pursuits in other places without effect, the legislature must furnish the remedy. It would open a door to improvident if not unnecessary travelling without any means of restraint; and might lead to improper practices, if the act were to receive the wide construction contended for.
Judgment affirmed.